DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Response to Amendment
	Claims 1-13 have been cancelled; claims 14-26 have been newly added; and claims 14-26 are currently pending. 

                                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
	The information disclosure statement filed on 06/19/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                Specification
This application is in condition for allowance except for the following formal matters: 
“METHOD OF MANUFACTURING AN INTEGRATED CAPACITOR STRUCTURE USING A DONOR SUBSTRATE FOR TRANSFERRING LAYERS TO A RECEIVER SUBSTRATE”
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 14 discloses “…forming a stack of different materials…” (lines 7-8). This language is indefinite because it is impossible to know if the intention is to describe that the stack to be formed has materials different than those already disclosed, or whether each layer of the stack has a different material, or if previously disclosed layers are part of the stack or not. For it is improper to read limitations from the specification into the claims, they are indefinite for the above reasons. 

Claim 14 is still further indefinite, as there is a lack of antecedent basis for: “…the first separation layer remains integral with the first substrate …” (lines 10-13). Even though there is “making the functional layer integral with a second at least partially transparent substrate…” limitation, there is no assertion that the first separation layer and the first substrate were made integral.

Claim 14 further discloses: “…wherein materials of the stack are chosen such that the interface between the first and the second separation layers corresponds to that having the lowest adherence force among all interfaces of the stack,” (lines 16-18). This language does not further limit the method per se. It is not clear as to how the examiner construe the phrase “corresponds to that having”.  It is simply not evident how this section of the claim is intended to further limit the method, as it instead makes it impossible to determine the metes and bounds of the claim.

Claim 14 discloses indefinite limitations: “…wherein one of the first and the second separation layers comprises at least SiO2 and/or silicon nitride, and the other of the first and the second separation layers comprises at least one noble metal, and/or
between the step of producing the first and the second separation layers and the making integral step, the implementation of at least one step reducing an initial adherence force of the interface between the first and the second separation layers” (lines 19-24). The claim now employs “and/or” language with regards to method steps themselves thus rendering the scope and metes and bounds of the claim indefinite, because the intended method is not being made clear. Apparently the final four lines of the method claim are entirely optional. 
Further, what is “at least one step reducing an initial adherence force”? Is it one step or more than one? This is necessary information when claiming/performing a method. How is the adherence force reduced? What is “initial” adherence force versus any other type of adherence force? The claim raises these questions but provides no answers and is thus indefinite.

Claims 15-24 are also rejected as indefinite as being dependent upon the indefinite subject matter of the base claim 14. 

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dausch (US 2012/0319535, hereinafter “Dausch”).

In regards to claim 25, Dausch discloses (See, for example, Figs. 5 and 6) an at least partially transparent device, comprising: 
an at least partially transparent substrate (180); 
first (156) and second (162) at least partially transparent electrode layers arranged on a side of a first face of the substrate (180) and each including at least one electrically conductive material (See, for example, Par [0022]); 
an at least partially transparent functional layer (158), arranged between and in direct contact with the first (156) and the second (162) electrode layers; and at least one cavity (184) crossing at least one part of the substrate from a second face of the substrate opposite to the first face (See, for example, Fig. 5).

In regards to claim 26, Dausch discloses (see, for example, Figs. 5 and 6) the substrate comprises glass and/or at least one polymer material, and/or the first and the second electrode layers comprise ITO and/or ZnO doped with Ga and/or ZnO doped with Al, and/or the functional layer comprises at least one of the following materials: PZT, PMN-PT, KNN, NBT-BT, BaTiO.sub.3 (“A piezoelectric material layer 158 such as , for example, a piezoelectric (PZT) film ….”, See, for example, Par [0022]).

                                            Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893